tcmemo_2007_113 united_states tax_court david e benson petitioner v commissioner of internal revenue respondent docket no filed date david e benson pro_se ann m welhaf and michael a raiken for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty under sec_6662 a of dollar_figure on petitioner’s federal_income_tax tax for 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are is petitioner entitled to deduct certain legal fees in determining his schedule c net_loss we hold that he is not is petitioner entitled to deduct certain claimed gifts to customers and prospective customers we hold that he is not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact some of the facts have been stipulated and are so found petitioner resided in falls church virginia at the time he filed the petition in this case during mckendree co inc mckendree employed petitioner as a salesperson at all relevant times mckendree had in effect an employee reimbursement policy mckendree’s reimbursement policy that allowed its employees to request reimbursement on a prescribed reimbursement form reimbursement form for any employee business_expenses that they incurred that policy provided in pertinent part any purchase regardless of how small must have a purchase order number p o obtained from the nor- folk parts department and be accompanied by a pay- ment reimbursement form in order to be reim- bursed payments to employees for the reimbursement of expenses travel etc will be made on the 1st and 15th of each month all employees must complete an authorization payment reimbursement form in order to receive reimbursement only those vehicles owned by mckendree are eligi- ble for gas tire oil repairs etc to be paid_by or charged to the company employees must sign any tick- ets and include the license plate number for any vehi- cle expenses charged in addition gasoline expenses will be paid or reimbursed only in areas where mckendree does business mileage is paid only on the 1st of each month and is two weeks in arrears all mileage must be entered into the computer by the 25th of each month prior to the 1st of the following month those employees who are paid driving allowances or driving reimbursements must pay their own expenses out of those disbursements any personal charges which appear on an invoice presented to mckendree for payment will be deducted from an employee’s next pay check unauthorized charges in the future will be grounds for immediate dismissal during pursuant to mckendree’s reimbursement policy petitioner received dollar_figure from mckendree as an advance on his vehicle expenses for that year dollar_figure mckendree driving allow- ance at no relevant time did mckendree require petitioner to provide gifts to its customers or its potential customers on date petitioner was arrested for and charged with stealing merchandise belonging to compusa inc valued at dollar_figure or more on date a grand jury in the commonwealth of virginia circuit_court for the city of norfolk indicted petitioner for grand larceny criminal charges petitioner hired christopher christie mr christie an attor- ney to represent him in defending against those criminal charges for which he paid mr christie dollar_figure on date petitioner entered into a plea agreement in which he pleaded guilty to the criminal charges petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year petitioner’s return petitioner did not include the dollar_figure mckendree driving allowance in total income in his return petitioner included schedule a-itemized deductions schedule a as part of his return in that schedule petitioner claimed inter alia dollar_figure of job expenses and most other miscellaneous deductions job expenses prior to the application of the two-percent floor imposed by sec_67 of that total petitioner claimed dollar_figure as unreimbursed employee_expenses with respect to those claimed unreimbursed employee_expenses petitioner as required completed form_2106 employee business_expenses form and included that form as part of his return in the form_2106 peti- tioner claimed the following unreimbursed employee_expenses expense vehicle transportation2 travel3 meals amount 1dollar_figure 1petitioner calculated the dollar_figure of claimed vehicle ex- penses by multiplying his claimed actual vehicle expenses ie dollar_figure by the percentage of claimed business use for his vehicle ie dollar_figure percent petitioner’s claimed actual vehicle expenses consisted of dollar_figure for gasoline oil repairs vehicle insurance etc and dollar_figure for vehicle rentals petitioner calculated the percentage of claimed business use for his vehicle by dividing his business miles ie big_number miles by total miles the vehicle was driven during ie big_number miles 2in the form_2106 the expense category transporta- tion covered parking fees tolls and transportation including train bus etc that did not involve overnight travel or commuting to and from work petitioner did not specify in the form_2106 the type s of transportation_expenses that he was claiming 3in the form_2106 the expense category travel cov- ered travel expense while away_from_home_overnight including lodging airplane car rental etc but not expenses for meals or entertainment petitioner did not specify in the form_2106 the type s of travel_expenses that he was claiming 4in calculating the dollar_figure of claimed meal expenses peti- tioner claimed in the form_2106 total meal expenses of dollar_figure and reduced that total by percent as required by sec_274 petitioner did not reduce the vehicle expenses claimed in the form_2106 and as part of unreimbursed employee_expenses in the schedule a by the dollar_figure mckendree driving allowance as required by sec_67 petitioner reduced the dollar_figure of job expenses claimed in the schedule a by two percent of his adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in petitioner’s return petitioner deducted the balance ie dollar_figure as well as the other itemized_deductions claimed in the schedule a that were not subject_to the two-percent floor imposed by sec_67 petitioner included schedule c profit or loss from business schedule c as part of his return in that schedule petitioner showed his principal business or profession includ- ing product or service as computer consulting and his busi- ness name as powerpoint consulting in the schedule c petitioner showed gross_income of dollar_figure and claimed total expenses of dollar_figure and a net_loss of dollar_figure the claimed total expenses in the schedule c included as an expense for legal and professional services dollar_figure dollar_figure claimed legal expense of the dollar_figure that petitioner paid to mr christie to represent him in defending against the criminal charges in determining the taxable_income reported in petitioner’s return peti- tioner deducted the total ie dollar_figure net_loss that peti- tioner claimed in the schedule c on date respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent disallowed inter alia the dollar_figure claimed legal expense in the schedule c in the notice respondent 2the parties stipulated that respondent issued the notice to petitioner on date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that respondent issued the notice to petitioner on date also determined that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of proving that the determina- tions in the notice are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed 503_us_79 petitioner was required to maintain records sufficient to establish the amount of any deduction claimed sec_6001 sec_1_6001-1 income_tax regs dollar_figure claimed legal expense it is petitioner’s position4 that he is entitled to deduct in the schedule c the dollar_figure claimed legal expense a taxpayer is entitled to deduct under sec_162 expenses for legal fees if the suit against the taxpayer ‘arises in connection with’ or ‘proximately results from’ the taxpayer’s business or profit-seeking activity 372_us_39 kornhauser v united_states u s 3petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he satisfies the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 4although the court ordered petitioner to file a posttrial brief he failed to do so 91_tc_352 in determining whether such expenses are deductible we must focus on the origin and character of the claim with respect to which the expense was incurred united_states v gilmore supra pincite in support of his position that he is entitled to deduct in the schedule c the dollar_figure claimed legal expense petitioner testified it was in the process of building up my business i was in computer consulting computer_software and it was computer equipment that i had tried to purchase at a slight discount petitioner did not present any other evidence in support of his position with respect to the dollar_figure claimed legal expense on the instant record we find that petitioner has failed to carry his burden of establishing that the criminal proceeding in which mr christie represented petitioner arose in connection with or proximately resulted from a business or profit-seeking activity of petitioner on that record we further find that petitioner has failed to carry his burden of establishing that the origin and the character of the claim with respect to which the dollar_figure claimed legal expense was incurred was a business or profit-seeking activity of petitioner on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled to deduct in the schedule c the dollar_figure claimed legal expense certain claimed gifts petitioner did not claim any gifts as unreimbursed employee_expenses in the schedule a included as part of his return at trial however petitioner maintained that he is entitled to deduct as unreimbursed employee_expenses for his taxable_year gifts totaling dollar_figure that he claims he gave to customers and prospective customers of mckendree claimed gifts sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer is entitled to deduct under sec_162 unreimbursed employee business_expenses only to the extent that the taxpayer demonstrates that such taxpayer could not have been reimbursed for such expenses by such taxpayer’s employer 24_tc_21 sec_274 provides sec_274 disallowance of certain entertainment etc expenses b gifts -- limitation --no deduction shall be al- lowed under sec_162 or sec_212 for any expense for gifts made directly or indirectly to any individual to the extent that such expense when added to prior expenses of the taxpayer for 5see also putnam v commissioner tcmemo_1998_285 marshall v commissioner tcmemo_1992_65 gifts made to such individual during the same taxable_year exceeds dollar_figure for purposes of this section the term gift means any item excludable from gross_income of the recipient under sec_102 which is not excludable from his gross_income under any other provision of this chapter but such term does not include-- a an item having a cost to the tax- payer not in excess of dollar_figure on which the name of the taxpayer is clearly and perma- nently imprinted and which is one of a number of identical items distributed generally by the taxpayer or b a sign display rack or other pro- motional material to be used on the business_premises of the recipient for certain kinds of expenses otherwise deductible under sec_162 such as expenses for gifts a taxpayer must satisfy certain substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions in order for petitioner’s claimed gifts to be deductible such gifts must satisfy the requirements of not only sec_162 but also sec_274 to the extent that petitioner carries his burden of showing that the claimed gifts satisfy the requirements of sec_162 but fails to satisfy his burden of showing that such gifts satisfy the recordkeeping requirements of sec_274 petitioner will have failed to carry his burden of establishing that he is entitled to deduct such gifts regard- less of any equities involved see sec_274 sec_1 5t a temporary income_tax regs fed reg date the recordkeeping requirements of sec_274 will preclude petitioner from deducting any expenditure otherwise allowable under sec_162 for a gift unless he substantiates the requisite elements of each such expenditure see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement sec_274 con- templates that a taxpayer will maintain and produce such substantiation as will constitute proof of each expenditure or use referred to in sec_274 written evidence has considerably more probative value than oral evidence alone in addition the probative value of written evidence is greater the closer in time it relates to the expenditure or use a contemporaneous log is not required but a record of the elements of an expenditure or of a business use of listed_property made at or near the time of the expenditure or use supported by sufficient documentary_evidence has a high degree of credibility not present with respect to a statement prepared subsequent thereto when generally there is a lack of accurate recall thus the corrobo- rative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in paragraph c of this section 274-5t temporary income_tax regs sec_1_274-5t temporary income_tax regs fed reg date the elements that a taxpayer must prove with respect to an expenditure for a gift are the amount of each expenditure for a gift ie the cost of the gift to the taxpayer the time of each such expenditure ie the date of the gift the description of each such expenditure ie a description of the gift the business_purpose of each such expenditure ie the business reason for the gift or nature of the business benefit derived or expected to be derived as a result of the gift and the business relationship of each such expenditure ie the occupation or other information relating to the recipi- ent of the gift including name title or other designation sufficient to establish business relationship to the taxpayer sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he did not use the dollar_figure mckendree driving allowance to pay for vehicle expenses as required by mckendree’s reimbursement policy instead according to petitioner’s testimony he used that driving allowance to pay for the claimed gifts totaling dollar_figure to customers and prospec- tive customers of mckendree petitioner testified i would basically purchase very inexpensive gifts generally under dollar_figure give it either to potential cli- ents or give it to present clients just as a way of greasing the skids so all the gifts i gave i kept track of i know what days i gave it on sometimes i don’t have exactly who i gave it to but other times i did i wasn’t exact about writing down the name of the person all that was done in that year it was fully expensed and i basically kept track of that i gave the gifts out on a regular basis and that was basically it they were small gifts no receipts needed because they were all under dollar_figure petitioner’s testimony fails to establish inter alia the recipient of any claimed gift the business relation- ship to mckendree or to petitioner of the recipient of any claimed gift the amount of any claimed gift the date of any claimed gift a description of any claimed gift or the business_purpose of any claimed gift we shall not rely on petitioner’s testimony to establish his position with respect to the claimed gifts except for that testimony petitioner presented no evidence with respect to the claimed gifts the record establishes that mckendree did not require petitioner to provide gifts to its customers or its potential customers the record does not establish that gifts to customers and prospective customers of mckendree were employee business_expenses under mckendree’s reimbursement policy assuming arguendo that petitioner had established that he made the claimed gifts to customers and prospective customers of mckendree and that such claimed gifts were employee business_expenses under mckendree’s reimbursement policy petitioner admitted at trial that he did not submit any reimbursement forms for any such gifts as required by mckendree’s reimbursement policy on the instant record we find that petitioner has failed to carry his burden of establishing that he could not have been reimbursed by mckendree for the claimed gifts on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the deduction under sec_162 that he claims as unreimbursed employee business_expenses for the claimed gifts accuracy-related_penalty it is respondent’s position that petitioner is liable for his taxable_year for the accuracy-related_penalty under sec_6662 because of negligence or disregard of rules or regulations under sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term 6assuming arguendo that petitioner had established the deductibility under sec_162 of the claimed gifts he would still have to satisfy the requirements of sec_274 and d and the regulations thereunder on the record before us we find that petitioner has failed to satisfy those requirements see sec_274 and d sec_1_274-3 income_tax regs sec_1 5t b temporary income_tax regs fed reg date disregard includes any careless reckless or intentional disregard sec_6662 failure to keep adequate_records is evidence not only of negligence but also of intentional disregard of regulations see sec_1_6662-3 and income_tax regs see also 73_tc_980 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose that penalty 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent deter- mined for petitioner’s taxable_year respondent need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id petitioner conceded certain determinations that respondent made in the notice as a result petitioner has acknowledged that an underpayment exists for his taxable_year with respect to the accuracy-related_penalty under sec_6662 that respondent determined for petitioner’s taxable_year petitioner testified i keep as accurate records as i always have i use a computer_program to do my taxes i’m pretty precise about what i put in there and back it up to the best of my ability i’ve done this for years well not computerized but i’ve used a computer since doing my taxes i always go through it the computer_program will check it for any discrepancies and even then i will go back through it and check it again so all the calculations are done by the computer but i do double- check and the computer will flag anything that is a discrepancy the record in this case does not contain any of the records that petitioner testified he maintained we are not required to and we shall not accept petitioner’s uncorroborated self- serving and conclusory testimony about maintaining records see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 112_tc_183 on the instant record we find that petitioner did not maintain the records required by sec_6001 and sec_1_6001-1 income_tax regs on that record we further find that any unidentified records that petitioner may have maintained were not adequate under those provisions on the instant record we find that the burden of production that respondent has under sec_7491 is satisfied see sec_1_6662-3 and income_tax regs except for the testimony quoted above petitioner presented no evidence and made no argument with respect to the accuracy- related penalty under sec_6662 that respondent determined for petitioner’s taxable_year on the instant record we find that petitioner has failed to carry his burden of showing that he was not negligent and did not disregard rules or regula- tions or otherwise did what a reasonable person would do with respect to the underpayment for that year on the instant record we further find that petitioner has failed to carry his burden of showing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for the year at issue see sec_6664 on the record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for for the accuracy-related_penalty under sec_6662 we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
